Exhibit 10.40

EMPLOYMENT AGREEMENT

This Agreement is between Larry Renfro (“Executive”) and United HealthCare
Services, Inc. (“UnitedHealth Group”), and is effective as of Executive’s first
day of employment with UnitedHealth Group (the “Effective Date”). This
Agreement’s purposes are to set forth certain terms of Executive’s employment by
UnitedHealth Group or one of its affiliates and to protect UnitedHealth Group’s
knowledge, expertise, customer relationships, and confidential information.
Unless the context otherwise requires, “UnitedHealth Group” includes all its
affiliated entities.

 

1. Employment and Duties.

 

  A. Employment. UnitedHealth Group hereby employs Executive, and Executive
accepts employment, under this Agreement’s terms.

 

  B. Title and Duties. Executive will be employed as the Executive Vice
President for UnitedHealth Group and CEO of Ovations and will report to the
President and Chief Executive Officer of UnitedHealth Group Incorporated.
Executive will perform such duties, and exercise such supervision and control as
are commonly associated with Executive’s position, as well as perform such other
duties as are reasonably assigned to Executive. Executive will devote
substantially all of Executive’s business time and energy to Executive’s duties.
Executive will maintain operations in Executive’s area of responsibility, and
make every reasonable effort to ensure that the employees within that area of
responsibility act, in compliance with applicable law and UnitedHealth Group’s
Principles of Integrity and Compliance. Executive is subject to all of
UnitedHealth Group’s employment policies and procedures (except as specifically
superseded by this Agreement).

 

2. Compensation and Benefits.

 

  A. Base Salary. Executive’s initial annual base salary will be $600,000,
payable according to UnitedHealth Group’s regular payroll schedule. Periodic
adjustments to Executive’s base salary may be made in UnitedHealth Group’s sole
discretion.

 

  B. Incentive Compensation. Executive will be eligible to participate in
UnitedHealth Group’s incentive compensation plans in UnitedHealth Group’s
discretion and in accordance with the plans’ terms and conditions. Executive’s
initial target bonus potential under UnitedHealth Group’s Executive Incentive
Plan for the annual cash incentive will be 100% of annual base salary and for
the long-term cash incentive will be 50% of annual base salary, subject to
periodic adjustments in UnitedHealth Group’s discretion.



--------------------------------------------------------------------------------

  C. Equity Awards. Executive will be eligible for stock-based awards in
UnitedHealth Group’s discretion. In accordance with guideline amounts authorized
by UnitedHealth Group’s Compensation and Human Resources Committee, management
will recommend that, in connection with the commencement of employment,
Executive be awarded equity compensation in the form of (i) restricted stock
units with a value of $3,000,000 and (ii) Stock-Settled Appreciation Rights
(SARs) with a Black-Scholes value of $1,500,000. Subject to the terms of the
applicable equity award certificate and the Company’s Stock Incentive Plan, as
amended, the Restricted Stock Units and SARs shall vest 25% on each of the first
through fourth anniversaries of the grant date.

UnitedHealth Group’s governance policy stipulates that its Compensation and
Human Resources Committee can only grant equity awards at regularly scheduled
quarterly committee meetings. Accordingly, Executive’s recommended grant will be
reviewed by the Committee at its next regularly scheduled quarterly meeting
following the Effective Date. The Black-Scholes value of SAR awards will be
calculated within a period of approximately ten days prior to day of the
Committee meeting using the closing price of UnitedHealth Group stock on that
day that the calculation is made and an assumed life of 10 years, consistent
with the term of the SAR award agreement. The actual grant price of SAR awards
will be the closing price of UnitedHealth Group stock on the day of the
Committee meeting. The number of shares comprising the recommended restricted
stock grant will be calculated within a period of approximately ten days prior
to the day of the Committee meeting using the closing price of UnitedHealth
Group stock on the day that the calculation is made, and will be calculated by
dividing $3,000,000 by that closing price.

 

  D. Employee Benefits. Executive will be eligible to participate in
UnitedHealth Group’s employee welfare, retirement, and other benefit plans on
the same basis as other similarly situated executives, in accordance with the
terms of the plans. Executive will be eligible for Paid Time Off in accordance
with UnitedHealth Group’s policies. UnitedHealth Group reserves the right to
amend or discontinue any plan or policy at any time in its sole discretion.

 

  E. Sign-On Bonus. UnitedHealth Group agrees to pay Executive a sign-on bonus
of $600,000, less withholdings and deductions. This sign-on bonus will be paid
to Executive on the first pay date following the one month anniversary of the
Effective Date.

 

3. Term and Termination.

 

  A. Term. This Agreement’s term is from the Effective Date until this Agreement
is terminated under Section 3.B.

 

-2-



--------------------------------------------------------------------------------

  B. Termination.

 

  i. By Mutual Agreement. The parties may terminate Executive’s employment and
this Agreement at any time by mutual agreement.

 

  ii. By UnitedHealth Group without Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment without Cause upon 90 days’ prior written
notice.

 

  iii. By UnitedHealth Group with Cause. UnitedHealth Group may terminate this
Agreement and Executive’s employment at any time for Cause. “Cause” means
Executive’s (a) material failure to follow UnitedHealth Group’s reasonable
direction or to perform any duties reasonably required on material matters,
(b) material violation of, or failure to act upon or report known or suspected
violations of, UnitedHealth Group’s Principles of Integrity and Compliance,
(c) conviction of any felony, (d) commission of any criminal, fraudulent, or
dishonest act in connection with Executive’s employment, (e) material breach of
this Agreement, or (f) conduct that is materially detrimental to UnitedHealth
Group’s interests. UnitedHealth Group will, within 120 days of discovery of the
conduct, give Executive written notice specifying the conduct constituting Cause
in reasonable detail and Executive will have 60 days to remedy such conduct, if
such conduct is reasonably capable of being remedied. In any instance where the
Company may have grounds for Cause, failure by the Company to provide written
notice of the grounds for Cause within 120 days of discovery shall be a waiver
of its right to assert the subject conduct as a basis for termination for Cause.

 

  iv. By Executive without Good Reason. Executive may terminate this Agreement
and Executive’s employment at any time for any reason, including due to
Executive’s retirement. Termination without Good Reason will not be a basis for
Severance Benefits.

 

  v.

By Executive for Good Reason. Executive may terminate this Agreement and
Executive’s employment for Good Reason, as defined below. Executive must give
UnitedHealth Group written notice specifying in reasonable detail the
circumstances constituting Good Reason, within 120 days of becoming aware of
such circumstances, or such circumstances will not constitute Good Reason. If
the circumstances constituting Good Reason are reasonably capable of being
remedied, UnitedHealth Group will have 60 days to remedy such circumstances.
“Good Reason” will exist if, without Executive’s consent, UnitedHealth Group:
(a) reduces

 

-3-



--------------------------------------------------------------------------------

 

Executive’s base salary or target bonus percentage other than in connection with
a general reduction affecting a group of employees; (b) moves Executive’s
primary work location more than 50 miles; or (c) makes changes that
substantially diminish Executive’s duties or responsibilities or (d) changes the
Executive’s reporting relationship away from the President and Chief Executive
Officer of UnitedHealth Group.

 

  vi. Due to Executive’s Death or Disability. This Agreement and Executive’s
employment will terminate automatically if Executive dies. The termination date
will be the date of Executive’s death. UnitedHealth Group may terminate this
Agreement and Executive’s employment due to Executive’s disability that renders
Executive incapable of performing the essential functions of Executive’s job,
with or without reasonable accommodation. Executive will not be entitled to
Severance Benefits under Section 4 in the event of termination due to
Executive’s death or disability.

 

4. Severance Benefits.

 

  A. Circumstances under Which Severance Benefits Payable. Executive will be
entitled to Severance Benefits only if Executive’s employment is terminated by
UnitedHealth Group without Cause or if Executive terminates employment for Good
Reason. Executive will be considered to have experienced a termination of
employment as of the date that the facts and circumstances indicate that it is
reasonably anticipated that Executive will provide no further services after
such date or that the level of bona fide services that Executive is expected to
perform permanently decreases to no more than 20% of the average level of bona
fide services that Executive performed over the immediately preceding 36-month
period. Whether Executive has had a termination of employment will be determined
in a manner consistent with the definition of “separation from service” under
Section 409A of the Internal Revenue Code of 1986 and its accompanying
regulations (“Section 409A). A termination of employment will mean a “separation
from service” and will be referred to herein as a “Termination”. The Severance
Benefits in this Agreement are in lieu of any payments or benefits to which
Executive otherwise might be entitled under any UnitedHealth Group severance
plan or program.

 

  B. Severance Benefits. Subject to Section 4.D, Executive shall be entitled to
the following Severance Benefits if Executive’s employment terminates under the
circumstances described in Section 4.A above:

(1) Two times Executive’s annualized base salary as of Executive’s termination
date.

 

-4-



--------------------------------------------------------------------------------

(2) Two times the average of the total of any bonus or incentive compensation
paid or payable to Executive for the two most recent calendar years (excluding
equity-related awards, payments under any long-term or similar benefit plan, or
any other special or one-time bonus or incentive compensation payments);
provided, however, that if termination occurs within two years following the
Effective Date, the amount payable under this paragraph will be two times
Executive’s target incentive.

(3) $12,000 lump sum payment to offset costs of COBRA which amount will be paid
within 60 days following Termination.

(4) Outplacement services consistent with those provided to similarly situated
executives provided by an outplacement firm selected by UnitedHealth Group.

 

  C. Timing of Payments. The Severance Benefits in Sections 4.B.(1)-(2) will be
paid out, minus applicable deductions, including deductions for tax withholding,
in equal bi-weekly payments on the regular payroll cycle over the 12-month
period following Executive’s Termination. Commencement of payments shall begin
on the first payroll date that occurs in the month that begins 60 days after the
date of Executive’s Termination (the “Starting Date”), provided that Executive
has satisfied the requirement in Section 4.D. The first payment on the Starting
Date shall include those payments that would have been previously paid if the
payments of the severance compensation had begun on the first payroll date
following the date of Executive’s Termination. Executive’s entitlement to the
payments of the severance compensation described in Section 4.B shall be treated
as the entitlement to a series of separate payments for purposes of
Section 409A. If Executive is a “specified employee” (within the meaning of
Section 409A and determined pursuant to procedures adopted by UnitedHealth
Group) at the time of Executive’s Termination and any amount that would be paid
to Executive during the six-month period following Termination constitutes
deferred compensation (within the meaning of Section 409A), such amount shall
not be paid to Executive until the later of (i) six months after the date of
Executive’s Separation from Service, and (ii) the payment date or commencement
date specified in this Agreement for such payment(s). On the first regular
payroll date following the expiration of such six-month period (or if Executive
dies during the 6-month period, the first payroll date following the death), all
payments that were delayed pursuant to the preceding sentence shall be paid to
Executive in a single lump sum and thereafter all payments shall be made as if
there had been no such delay. All Severance Benefits described in Section 4.B
shall be paid by, and no further severance compensation shall be paid or payable
after December 31 of the second calendar year in which Executive’s Termination
occurs.

 

  D.

Separation Agreement and Release Required. In order to receive any Severance
Benefits under this Agreement, Executive must timely sign a separation agreement
and release of claims in a form determined by UnitedHealth Group in its
discretion.

 

-5-



--------------------------------------------------------------------------------

 

UnitedHealth Group shall provide to Executive a form of separation agreement and
release of claims no later than three (3) days following Executive’s date of
Termination. Executive must execute and deliver the separation agreement and
release of claims within fifty (50) days after Executive’s date of Termination.
If Executive does not timely execute and deliver to UnitedHealth Group such
severance agreement and release, or if Executive does so, but then revokes it if
permitted by and within the time required by applicable law, UnitedHealth Group
will have no obligation to pay severance compensation to Executive.

 

5. Property Rights, Confidentiality, Non-Disparagement, and Restrictive
Covenants.

 

  A. UnitedHealth Group’s Property.

 

  i. Assignment of Property Rights. Executive must promptly disclose in writing
to UnitedHealth Group all inventions, discoveries, processes, procedures,
methods and works of authorship, whether or not patentable or copyrightable,
that Executive alone or jointly conceives, makes, discovers, writes or creates,
during working hours or on Executive’s own time, during this Agreement’s term
(the “Works”). Executive hereby assigns to UnitedHealth Group all Executive’s
rights, including copyrights and patent rights, to all Works. Executive must
assist UnitedHealth Group as it reasonably requires to perfect, protect, and use
its rights to the Works. This provision does not apply to any Work for which no
UnitedHealth Group equipment, supplies, facility or trade secret information was
used and: (1) which does not relate directly to UnitedHealth Group’s business or
actual or demonstrably anticipated research or development, or (2) which does
not result from any work performed for UnitedHealth Group.

 

  ii. No Removal of Property. Executive may not remove from UnitedHealth Group’s
premises any UnitedHealth Group records, documents, data or other property, in
either original or duplicate form, except as necessary in the ordinary course of
UnitedHealth Group’s business.

 

  iii. Return of Property. Executive must immediately deliver to UnitedHealth
Group, upon termination of employment, or at any other time at UnitedHealth
Group’s request, all UnitedHealth Group property, including records, documents,
data, and equipment, and all copies of any such property, including any records
or data Executive prepared during employment.

 

  B.

Confidential Information. Executive will be given access to and provided with
sensitive, confidential, proprietary and trade secret information (“Confidential
Information”) in the course of Executive’s employment. Examples of Confidential
Information include: inventions; new product or marketing plans; business
strategies and plans; merger and acquisition targets; financial and pricing

 

-6-



--------------------------------------------------------------------------------

 

information; computer programs, source codes, models and databases; analytical
models; customer lists and information; and supplier and vendor lists and
information. Executive agrees not to disclose or use Confidential Information,
either during or after Executive’s employment with UnitedHealth Group, except as
necessary to perform Executive’s UnitedHealth Group duties or as UnitedHealth
Group may consent in writing. This Agreement does not restrict use or disclosure
of publicly available information or information: (i) that Executive obtained
from a source other than UnitedHealth Group before becoming employed by
UnitedHealth Group; or (ii) that Executive received from a source outside
UnitedHealth Group without an obligation of confidentiality.

 

  C. Non-Disparagement. Executive agrees not to criticize, make any negative
comments or otherwise disparage UnitedHealth Group or those associated with it,
whether orally, in writing or otherwise, directly or by implication, to any
person or entity, including UnitedHealth Group customers and agents.

 

  D. Restrictive Covenants. Executive agrees to the restrictive covenants in
this Section in consideration of Executive’s employment and UnitedHealth Group’s
promises in this Agreement, including providing Executive access to Confidential
Information. The restrictive covenants in this Section apply during Executive’s
employment and for 24 months following termination of employment for any reason.
Executive agrees that he will not, without UnitedHealth Group’s prior written
consent, directly or indirectly, for Executive or for any other person or
entity, as agent, employee, officer, director, consultant, owner, principal,
partner or shareholder, or in any other individual or representative capacity:

 

  i. Customer Solicitation: Executive will not solicit any business competitive
with UnitedHealth Group from any person or entity who (a) was a UnitedHealth
Group provider or customer within the 12 months before Executive’s employment
termination and with whom Executive had contact to further UnitedHealth Group’s
business, or for whom Executive provided services or supervised employees who
provided those services, or (b) was a prospective provider or customer
UnitedHealth Group solicited within the 12 months before Executive’s employment
termination and with whom UnitedHealth Group had contact for the purposes of
soliciting the person or entity to become a provider or customer of UnitedHealth
Group, or supervised employees who had those contacts.

 

  ii. Employee Solicitation: Executive will not hire, employ, recruit or solicit
any UnitedHealth Group employee or consultant.

 

  iii. Interference: Executive will not induce or influence any UnitedHealth
Group employee, consultant, or provider to terminate his, her or its employment
or other relationship with UnitedHealth Group.

 

-7-



--------------------------------------------------------------------------------

  iv. Competitive Activities: Executive will not engage in or participate in any
activity that competes, directly or indirectly, with any UnitedHealth Group
product or service that Executive engaged in, participated in, or had
Confidential Information about during Executive’s employment; provided, however,
that this Section 5.D.iv. will not prevent Executive from being employed by, or
working as a consultant to, or serving on the board of, or being an owner or an
investor in, a private equity firm.

 

  v. Assisting Others. Executive will not assist anyone in any of the activities
listed above.

Because UnitedHealth Group’s business competes on a nationwide basis,
Executive’s obligations under this Section 5.D shall apply on a nationwide basis
anywhere in the United States. To the extent Executive and UnitedHealth Group
agree at any time to enter into separate agreements containing restrictive
covenants with different or inconsistent terms than those contained herein,
Executive and UnitedHealth Group acknowledge and agree that such different or
inconsistent terms shall not in any way affect or have relevance to the
Restrictive Covenants contained in this Section 5.D. Executive agrees that the
Restrictive Covenants in this Section 5.D are reasonable and necessary to
protect the legitimate interests of the Company.

 

  E. Cooperation and Indemnification. Executive agrees that Executive will
cooperate (i) with UnitedHealth Group in the defense of any legal claim
involving any matter that arose during Executive’s employment with UnitedHealth
Group, and (ii) with all government authorities on matters pertaining to any
investigation, litigation or administrative proceeding concerning UnitedHealth
Group. UnitedHealth Group will reimburse Executive for any reasonable travel and
out-of-pocket expenses incurred by Executive in providing such cooperation.
UnitedHealth Group will indemnify Executive, in accordance with the Minnesota
Business Corporation Act, for all claims and other covered matters arising in
connection with Executive’s employment.

 

  F. Injunctive Relief. Executive agrees that (a) legal remedies (money damages)
for any breach of Section 5 will be inadequate, (b) UnitedHealth Group will
suffer immediate and irreparable harm from any such breach, and (c) UnitedHealth
Group will be entitled to injunctive relief from a court in addition to any
legal remedies UnitedHealth Group may seek in arbitration. If an arbitrator or
court determines that Executive has breached any provision of Section 5,
Executive agrees to pay to UnitedHealth Group its reasonable costs and
attorney’s fees incurred in enforcing that provision.

 

  G. Survival. This Section 5 will survive this Agreement’s termination.

 

-8-



--------------------------------------------------------------------------------

6. Miscellaneous.

 

  A. Tax Withholding. All compensation payable under this Agreement will be
subject to applicable tax withholding and other required or authorized
deductions.

 

  B. Assignment. Executive may not assign this Agreement. UnitedHealth Group may
assign this Agreement. Any successor to UnitedHealth Group will be deemed to be
UnitedHealth Group under this Agreement.

 

  C. Entire Agreement, Amendment. This Agreement contains the parties’ entire
agreement regarding its subject matter and may only be amended in a writing
signed by the parties. This Agreement supersedes any and all prior oral or
written employment agreements (including letters and memoranda) between
Executive and UnitedHealth Group or its predecessors. This Agreement does not
supersede any stock option, restricted stock, or stock appreciation rights plan
or award certificate.

 

  D. Choice of Law. Minnesota law governs this Agreement.

 

  E. Waivers. No party’s failure to exercise, or delay in exercising, any right
or remedy under this Agreement will be a waiver of such right or remedy, nor
will any single or partial exercise of any right or remedy preclude any other or
further exercise of such right or remedy.

 

  E. Narrowed Enforcement and Severability. If a court or arbitrator decides
that any provision of this Agreement is invalid or overbroad, the parties agree
that the court or arbitrator should narrow such provision so that it is
enforceable or, if narrowing is not possible or permissible, such provision
should be considered severed and the other provisions of this Agreement should
be unaffected.

 

  F. Dispute Resolution and Remedies. Except for injunctive relief under
Section 5.F, any dispute between the parties relating to this Agreement or to
Executive’s employment will be resolved by binding arbitration under
UnitedHealth Group’s Employment Arbitration Policy, as it may be amended from
time to time. The arbitrator(s) may not vary this Agreement’s terms and must
apply applicable law.

 

  G. Section 409A. To the extent applicable, it is intended that the
compensation arrangements under this Agreement be in full compliance
with Section 409A. This Agreement shall be construed in a manner to give effect
to such intention. In no event whatsoever shall UnitedHealth Group or any of its
affiliates be liable for any tax, interest or penalties that may be imposed on
Executive under Section 409A. Neither UnitedHealth Group nor any of its
affiliates have any obligation to indemnify or otherwise hold Executive harmless
from any or all such taxes, interest or penalties, or liability for any damages
related thereto.

 

-9-



--------------------------------------------------------------------------------

United HealthCare Services, Inc.     Executive By  

/s/ Lori Sweere

   

/s/ Larry C. Renfro

Its   Executive Vice President, Human Capital     Date   January 20, 2009    
Date  January 20, 2009

 

-10-